       Case 1:20-cv-04365-AJN-DCF Document 7 Filed 06/25/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      
 LUIS JAIME,

                                  Plaintiff,

                      -against-
                                                                    20-CV-4365 (AJN)
 CAPTAIN KIRKLAND, Shield No. 1778;
 CAPTAIN MORALES; CAPTAIN PHILLIPS;                              ORDER OF SERVICE
 CORRECTION OFFICER JENNINGS; NEW
 YORK CITY DEPARTMENT OF
 CORRECTION,

                                  Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff, currently incarcerated in the Otis B. Bantam Center on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendants assaulted him and denied him

access to the courts. By order dated June 9, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).1

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
       Case 1:20-cv-04365-AJN-DCF Document 7 Filed 06/25/20 Page 2 of 5



(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                              DISCUSSION

A.     Claims Against the New York City Department of Correction (DOC)

       The Court must dismiss Plaintiff’s claims against DOC because an agency of the City of

New York, like DOC, is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll

actions and proceedings for the recovery of penalties for the violation of any law shall be brought

in the name of the city of New York and not in that of any agency, except where otherwise

provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); Tatum v.

City of New York, No. 19-CV-2581, 2019 WL 1877385, at *1 (S.D.N.Y. Apr. 26, 2019) (the HRA

is not a suable entity); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       The Court therefore dismisses Plaintiff’s claims against DOC.

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

                                                  2
       Case 1:20-cv-04365-AJN-DCF Document 7 Filed 06/25/20 Page 3 of 5



rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       The complaint does not contain allegations suggesting a municipal liability claim. Should

Plaintiff wish to pursue claims against the City of New York, he may file an amended complaint,

name the City as a Defendant, and provide facts showing that a municipal policy, custom, or

practice gave rise to his claims.

B.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Captain Kirkland

(Shield No. 1778), Captain Morales, Captain or Correction Officer Phillips, and C.O. or Chief

Jennings2 waive service of summons.

C.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.3




       2
          In the complaint, Plaintiff identifies Phillips as both a captain and a C.O., and he
identifies Jennings as both a C.O. and a Chief.
       3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                  3
        Case 1:20-cv-04365-AJN-DCF Document 7 Filed 06/25/20 Page 4 of 5



D.      Motion for Counsel

        Plaintiff has filed an application for the Court to request pro bono counsel. The factors to

be considered in ruling on an indigent litigant’s request for counsel include the merits of the case,

Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present the case

if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge

v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which

command[s] the most attention.” Cooper, 877 F.2d at 172.

        Because it is too early in the proceedings for the Court to assess the merits of the action,

the Court denies Plaintiff’s application to request pro bono counsel without prejudice to renewal

at a later date.

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court dismisses Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. §1915(e)(2)(B)(ii).

        The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendants Kirkland, Morales, Phillips, and Jennings waive service of summons.

        The motion for counsel is denied without prejudice, and the Clerk of Court is directed to

terminate it. (ECF No. 4.)

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.



                                                   4
         Case 1:20-cv-04365-AJN-DCF Document 7 Filed 06/25/20 Page 5 of 5



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:    June , 2020
          New York, New York

                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               5
